Case 1:20-cv-07472-GHW Document 45 Filed 05/18/21 Page 1 of 2




                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 5/18/2021


                                         MEMORANDUM ENDORSED
              Case 1:20-cv-07472-GHW Document 45 Filed 05/18/21 Page 2 of 2




Application granted. The deadline for the completion of fact discovery is extended to September 16, 2021. The
deadline for the service of interrogatories is extended to August 17, 2021. The deadline for the completion of
non-expert depositions is extended to September 16, 2021. The deadline for the completion of all expert
discovery is extended to November 2, 2021. Every party-proponent of a claim (including any counterclaim,
cross-claim, or third-party claim) that intends to offer expert testimony in respect of such claim must make the
disclosures required by Fed. R. Civ. P. 26(a)(2) by September 16, 2021. Every party-opponent of such claim that
intends to offer expert testimony in opposition to such claim must make the disclosures required by Fed. R. Civ.
P. 26(a)(2) by September 30, 2021. The deadline for submission of motions for summary judgment, if any, is
extended to December 2, 2021. The status conference scheduled for July 19, 2021 is adjourned to November 16,
2021 at 11:00 a.m. The joint status letter requested in the case management plan and scheduling order entered on
November 23, 2020, Dkt. No. 22, is due no later than November 9, 2021. Except as expressly modified by this
order, the case management plan entered by the Court on November 23, 2020, Dkt. No. 22, remains in full force
and effect.

SO ORDERED.
                                                                     _____________________________________
Dated: May 18, 2021                                                        GREGORY H. WOODS
New York, New York                                                        United States District Judge
